                 Case 2:19-cr-00159-MCE Document 119 Filed 01/13/21 Page 1 of 2

 1
   McGREGOR W. SCOTT
 2 United States Attorney
   ADRIAN T. KINSELLA
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                             CASE NO. 2:19-CR-00159-MCE-4
12
                                     Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
13                                                         IN GOVERNMENT’S NOTICE
                               v.
14
     FRANCISCO GOMEZ-SANCHEZ,
15
                                    Defendant.
16

17
               Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the government’s four page document pertaining to
19
     defendant FRANCISCO GOMEZ-SANCHEZ, and government’s Request to Seal shall be SEALED
20
     until further order of this Court.
21
               It is further ordered that access to the sealed documents shall be limited to the government and
22
     counsel for the defendant.
23
     //
24
     //
25
     //
26
     //
27
     //
28


          ORDER SEALING DOCUMENTS AS SET FORTH IN           1
          GOVERNMENT’S NOTICE
              Case 2:19-cr-00159-MCE Document 119 Filed 01/13/21 Page 2 of 2

 1          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

 2 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

 3 the government’s request, sealing the government’s motion serves a compelling interest. The Court

 4 further finds that, in the absence of closure, the compelling interests identified by the government would

 5 be harmed. In light of the public filing of its request to seal, the Court further finds that there are no

 6 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 7 interests identified by the government.

 8          IT IS SO ORDERED.

 9 Dated: January 13, 2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN              2
      GOVERNMENT’S NOTICE
